Citation Nr: 1733022	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.  He died in November 2012, and the Appellant is his surviving spouse.

At the time of his death, the Veteran had a pending appeal for the issues set forth herein.  A person eligible for substitution is defined as a living person who would be eligible to received accrued benefits due to the claimant.  See 38. U.S.C.A.         § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  In August 2015, the RO notified the Appellant that her status as a substituted claimant had been recognized and approved.

This matter comes before the Board of Veteran's Appeal (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was previously remanded by the Board in December 2015.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran's left knee disorder was related to his active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's right knee disorder is related to his active service.




CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for the establishment of service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The Appellant contends that the Veteran's left and right knee disorders relate to the Veteran's active duty service.  The Veteran stated at various points throughout the record that he experienced a knee injury after jumping from a helicopter onto a landing zone while in Vietnam.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (cert. denied, 523 U.S. 1046) (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A. 
Right Knee

Regarding the requirement for a current diagnosis, a VA examiner reviewed the Veteran's claims file for an addendum opinion in May 2016.  The VA examiner noted that there were no current diagnosis or clinical records, but that the history of large effusion and swelling indicated internal derangement of the right knee.  In consideration of the fact that the Veteran will not be able to undergo future physical examination, the Board finds that this May 2016 VA Addendum opinion satisfies the current diagnosis requirement of a right knee disorder.

Regarding the requirement of an in-service incurrence or aggravation of a disease or injury, service treatment records from December 1965 state that the Veteran hit his right knee on a large stone while on a combat mission, and that the knee became swollen and painful with marked effusion.  He was diagnosed with a sprained right knee.  The Veteran's enlistment examination and discharge examination are silent regarding knee pain or any other knee conditions.  As such, there is sufficient evidence to satisfy the in-service incurrence requirement for the right knee.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Finally, with regard to the requirement for a nexus between the claimed in-service disease or injury and the present disease or injury, the evidence of record shows that the Veteran's right knee symptoms persisted from the time he left service until his death in 2012.  In a November 1996 and September 2006 VA treatment notes, the Veteran reported occasional knee pain and swelling that persisted since injuring his knee in 1965.  The November 1996 examiner noted edema and swelling in the right leg, but no fracture.  Further, in the May 2016 addendum opinion, the VA examiner stated that if he were able to physically examine the Veteran, he believed that "at least his right leg would be service connected."  As such, the Board finds sufficient evidence in the record to satisfy the requirement of a nexus.

As Board finds that the May 2016 VA opinion stating that the Veteran's right knee disability is related to active duty service satisfies the requirements of a nexus, the elements for service connection for a right knee disorder have been met.  Specifically, at his time of death, the Veteran had a current disability that has been etiologically linked to a disability suffered during service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right knee disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

B. Left Knee

As opposed to the Veteran's right knee, the Veteran cannot satisfy the elements of service connection in relation to his left knee.  Service treatment records are silent for any treatment for the Veteran's left knee whatsoever.  While the December 1965 treatment note does refer to an injury to the Veteran's right knee, there is no mention of any left knee injury.  Thus, there is no in-service incurrence.  While the record suggests that the Veteran received medical treatment on both knees after service, because there is no evidence of an in-service incurrence, there is no ability to prove a nexus between any treatment the Veteran had on his left knee and his active duty service.  Finally, the May 2016 VA examiner's opinion that the Veteran's knee disorder was likely related to service was specifically limited to the Veteran's right knee.  Thus the examiner concluded that the medical evidence was insufficient to conclude that any left knee condition was related to service.

While the Veteran contends that his left knee disability is due to his time in service, the Board finds the objective medical evidence to be more persuasive.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the claim for entitlement to service connection for a left knee disorder must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


